Citation Nr: 0809187	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1977 to 
April 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was previously denied service connection for PTSD 
in a June 2004 rating decision.  This decision indicates that 
the veteran's claim was denied due to the lack of a verified 
in-service stressor.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

Following the June 2004 RO denial, the veteran submitted a 
statement in support of his claim for service connection for 
PTSD.  The RO then proceeded to readjudicate the veteran's 
claim on its merits in a December 2004 RO rating decision.  
The veteran timely appealed that decision, and in an April 
2005 statement of the case, the RO continued the denial of 
service connection due to the lack of a verified in-service 
stressor.  The veteran filed a timely substantive appeal in 
July 2005.

The Board observes that, following the veteran's claim to 
reopen, he was not provided any VCAA notice.  Although the RO 
appears to have reopened the veteran's previously disallowed 
claim, the Board is not bound by such decision.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  That being said, the Board concludes that 
a remand is necessary to provide appropriate VCAA notice 
regarding the veteran's request to reopen his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In addition, the Board notes that the veteran has identified 
a non-combat stressor in support of his claim for service 
connection for PTSD based on a personal assault.  According 
to 38 C.F.R. § 3.304(f)(3) (2007), VA will not deny a PTSD 
claim that is based upon an in-service personal assault 
without first advising the veteran that evidence from sources 
other than service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor, 
and then allowing him the opportunity to furnish this type of 
evidence or to advise VA of the potential sources of such 
evidence.  In the present case, the veteran was never 
provided any notice regarding the "other types of evidence" 
that might help verify his claimed physical assault stressor.  
In light of this notification error, such notice must be sent 
to the veteran. 

With respect to the veteran's claimed physical assault 
stressor, the Board notes that these "other types of 
evidence" may corroborate his account of the stressor 
incident.  Examples of such evidence (as applicable to the 
particulars of the alleged assault) include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is also one type of relevant evidence 
that may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
occurrence of the stressor include, but are not limited to: a 
request for a transfer to another duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for PTSD.  
Specifically, the veteran should be 
informed of the basis for the previous 
denial of benefits, as well as what 
evidence and information is necessary 
to reopen his claim of service 
connection for PTSD.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, send the 
veteran a letter which details the 
potential sources of evidence that 
might help to verify his claimed 
personal assault stressor.  See 
38 C.F.R. § 3.304(f)(3) (2007).  
Finally, the veteran should also be 
provided with notice regarding the 
disability rating and effective date.  
See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	After completion of the above, the 
veteran should be afforded an 
opportunity to submit new evidence in 
support of his claim of service 
connection for PTSD.  Then, review the 
expanded record and determine if the 
veteran has submitted new and material 
evidence and, if so, decide the claim 
on its merits.  Unless the claim is 
reopened and the benefits sought are 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.









	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



